IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JAMES GREEN,                           : No. 256 WAL 2017
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
PENNSYLVANIA PROPERTY AND              :
CASUALTY INSURANCE GUARANTY            :
ASSOCIATION,                           :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.